The respondent is a member of the Bar of this state. He appeared before us on Tuesday, April 11, 1978, in response to our order directing *977him to show cause why he should not be disciplined for his failure to file a response with this Court’s Disciplinary Board to a complaint filed with the Board by a client in May 1977. The respondent appeared and conceded that, while he had spoken to the Board’s counsel shortly after the complaint had been filed, he had not filed a response even though counsel had sought such a response from him in June and again in July 1977. Our Rule 42-2 makes this disregard of the counsel’s repeated requests grounds for discipline.
Accordingly, it is ordered, adjudged, and decreed that John F. Sherlock, Jr. is hereby reprimanded for indulging in the practices described herein, and he is to forthwith file a response in which he will set out the facts that will assist the counsel and the Board in discharging their duties under the rules. Failure on the respondent’s part to file the report will result in an order being entered, without any further notice, indefinitely suspending him from the practice of law.